Title: From George Washington to Lieutenant General Rochambeau, 27 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head Quarters [Preakness, N.J.] July 27th 1780
					
					I was yesterday honored with your letter of the 22d instant, which I immediately transmitted to His Excellency The Chevalier De la Luzerne. I am happy to learn the safe arrival of the missing transport at Boston. The precaution you recommend for giving notice to the second division is very necessary and important. It is probable the Delaware will be thought the best reception for the Troops, but I have taken the liberty to recommend that cruisers may be off both Bays. It appears to me essential that a plan should be preconcerted for the junction of the two Fleets. If the Troops are debarked in Delaware they can easily march to the point we wish and the transports will be in safety there. The Squadron may afterwards proceed where it shall be judged eligible. Will it not be adviseable that the Chevalier De Ternay should meet it as soon as possible with his directions for this purpose?
					The advices from New York of a combined attack upon your Fleet and Army continue. If it be really intended it is extraordinary that there should have been so much delay. The attempt will be a hazardous one; and therefore, though I do not think the appearances ought to be disregarded, as the object is great, yet I do not give intire credit to them. The plan reported is to embark the Troops in the Sound, and proceed that way to Rhode Island—while Admiral Greaves blocks up the Chevalier De Ternay. I have put the Army under Marching orders and shall make

such movements as may tend to disconcert the enemy while at the same time, they conduce to our ultimate object. With all the sentimen⟨ts⟩ of a perfect attachment I have the honor to be Sir Your Most Obet & hum. Servant
					
						Go: Washington
					
				